Name: Commission Regulation (EEC) No 3520/92 of 4 December 1992 amending Regulation (EEC) No 1658/91 establishing arrangements for retrospective Community surveillance in respect of imports of Atlantic salmon
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 12. 92 Official Journal of the European Communities No L 355/23 COMMISSION REGULATION (EEC) No 3520/92 of 4 December 1992 amending Regulation (EEC) No 1658/91 establishing arrangements for retrospective Community surveillance in respect of imports of Atlantic salmon taken to forestall any further detenoration in the market, the period of validity of the surveillance arrangements introduced by Regulation (EEC) No 1658/91 should be extended for four months, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3687/91 of 28 November 1991 on the common organization of the market in fishery products ('), and in particular Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 1658/91 (2), as amended by Regulation (EEC) No 1561 /92 (3), intro ­ duced arrangements applicable to 31 December 1992 for retrospective Community surveillance of Atlantic salmon imports ; Whereas because of serious disturbance of the Commu ­ nity market for salmon the Commission has, by Commis ­ sion Regulation (EEC) No 3270/91 (4), as last amended by Regulation (EEC) No 992/92 (% made Atlantic salmon imports subject to observance of a minimum price ; Whereas so that proper monitoring of the trend of Atlantic salmon imports can be continued and action HAS ADOPTED THIS REGULATION : Article 1 The second paragraph of Article 3 of Regulation (EEC) No 1658/91 is replaced by : 'It shall apply until 30 April 1993'. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 December 1992. For the Commission Manuel MARfN Vice-President (') OJ No L 354, 23. 12. 1991 , p. 1 . (2) OJ No L 151 , 15 . 6. 1991 , p. 51 . 0 OJ No L 165, 19 . 6. 1992, p. 14. 0 OJ No L 308, 9 . 11 . 1991 , p. 34. 0 OJ No L 105, 23 . 4. 1992, p. 14.